          Case 1:21-mj-00348-RDC Document 3 Filed 04/01/21 Page 1 of 3


                                                                             FILED IN OPEN COURT
                                                                                U.S.D.C. Atlanta
                                                                                             -




                     IN THE UNITED STATES DISTRICT COURT                           APR   -   12021
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


       UNITED STATES OF AMERICA

                                                      Criminal Action No.

       JACK WADE WHITTON


                           Government’s Motion for Detention
The United States of America, by counsel, Kurt R. Erskine, Acting United States
Attorney, and Ryan K. Buchanan, Assistant United States Attorney for the
Northern District of Georgia, moves for detention under 18 U.S.C.         §~ 3142(e) and
(f).

1.        Eligibility of Case

       This case is eligible for a detention order because this case involves:
          A crime of violence (18 U.S.C.   § 3156);
          A serious risk that the defendant will flee;
          A serious risk that the defendant will obstruct or attempt to obstruct
          justice; and
          A serious risk that the defendant will threaten, injure, or intimidate a
          prospective witness or juror, or attempt to do so.

2.        Reason for Detention

       The Court should detain defendant because there are no conditions of release
that will reasonably assure the appearance of the person as required and the
safety of any other person and the community.
      Case 1:21-mj-00348-RDC Document 3 Filed 04/01/21 Page 2 of 3




3. Time for Detention Hearing

   The United States requests the Court conduct the detention hearing after
continuance of 1 day.


   The United States requests leave of Court to supplement this motion with
additional grounds or presumptions for detention.


Dated: April 1, 2021.

                                           Respectfully submitted,
Richard Russell Federal Building
75 Ted Turner Drive S.W., Suite 600        KURT R. ERSKINE
Atlanta, Georgia 30303-3309                Acting United States Attorney


                                           RYAN K. BUCHANAN
                                           Assitant U.S. Attorney
                                           Ga. Bar No. 623388




                                       2
      Case 1:21-mj-00348-RDC Document 3 Filed 04/01/21 Page 3 of 3




                              Certificate of Service

I served this document today by electronic mail.


April 1, 2021

                                  7<   ~a~3Aanan-
                            I?YAN K. BUCHANAN
                            Assistant U.S. Attorney
